Citation Nr: 9926075	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied entitlement to service 
connection for residuals of a back injury.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in January 1997 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence linking a current back 
disorder with the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has a back disorder 
residual to back injuries he sustained during his period of 
active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  A veteran usually is presumed to be in sound 
condition upon entry into service except for defects or 
conditions noted at that time.  38 C.F.R. § 3.304(b).  The 
government may rebut the presumption only by showing clear 
and unmistakable evidence that a disorder existed prior to 
service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
An in-service increase in the severity of a preexisting 
disorder constitutes aggravation, unless there is a specific 
medical finding that the increase in disability is due to the 
natural progress of the disorder.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306.

The threshold question for the Board, however, is whether the 
veteran presents a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well 
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records (SMRs) include a June 
1966 note from a private physician pertaining to a 
transitional vertebra of the veteran's lumbosacral spine, 
showing a slight narrowing of the space between L5 and the 
next segment of the sacrum.  The physician described the 
condition as developmental "rather than due to disc 
degeneration."  In November 1967 before his induction, the 
veteran completed a Report of Medical History in which he 
acknowledged recurrent back pain and that he had worn a brace 
or back support.  The Report of Medical Examination notes 
review of an x-ray report of "transitional L5" which the 
examiner did not consider disabling.  Other SMRs document 
treatment the veteran received after sustaining at least two 
acute accidental back injuries in service and for diagnosed 
chronic lower back pain.  An examination report from October 
1969 includes a reference to back pain but no SMR includes 
medical evidence that the veteran's back disorder increased 
in severity during his period of active service.

The claims file includes several letters from a chiropractor 
who treated the veteran for lower back pain from July 1976 to 
January 1991.  The chiropractic records include a log of 
office visits and a short history in which the veteran 
reported no postservice back discomfort until sustaining 
additional back injuries in June and July 1976.  Unidentified 
private treatment records from August 1976 also include the 
veteran's report of an in-service back disorder having 
resolved with "no major problems" until a lower back 
reinjury earlier that year.

The veteran underwent VA examinations in August 1994 and in 
March 1998.  The physician who conducted the August 1994 
examination noted the veteran's report of injuring his lower 
back in service in Vietnam when he was thrown from a 
personnel carrier that had struck a mine.  He reported that 
during the following week of hospitalization his lower back 
was placed in traction.  The examiner did not note that the 
veteran reported lower back pain at the time of the 
examination.  Contemporaneous x-rays disclosed a degenerative 
change of the lumbosacral spine with hypertrophic spur 
formation, narrowing L5-S1 interspace and a minimal wedging 
deformity at T12, which the examiner diagnosed as 
osteoarthritis of the lumbar spine.  

During the March 1998 examination the veteran complained of 
intermittent but worsening back pain since in-service back 
injuries.  The examiner noted the veteran's report of his 
Vietnam accident and an earlier incident involving a fall on 
some ice during basic training at Fort Knox.  Except for some 
pain upon a limited range of lumbar motion and x-rays of 
moderately advanced degenerative disc disease, the examiner 
found no other evidence of a lumbar abnormality including 
lumbar strain.  After reviewing the claims file the examiner 
opined that the veteran's current degenerative disc disease 
was unrelated to his in-service lumbar strain which had 
resolved without increasing in severity.  The claims file 
contains no medical evidence contradicting this conclusion.  
The examiner further suggested that the veteran's current 
disorder appeared insidiously "a few years ago" as the 
veteran aged and was unrelated to his period of active 
service.

In his June 1994 and March 1995 written statements and his 
August 1996 Board hearing testimony the veteran described the 
incidents in which he injured his back at Fort Knox and in 
Vietnam, asserted that he was unable to document back medical 
treatment he had received in the years immediately following 
his separation from service and insisted that he did not have 
a back disorder at the time of his entry into active service.

The Board finds that evidence demonstrates beyond cavil that 
the veteran had a back disorder at the time he entered into 
active service and that the disorder did not worsen in 
service.  His SMRs, including the June 1966 private medical 
record, the report of his induction physical and his own 
signed medical history, clearly and unmistakably document a 
previously existing lower back disorder.  Notwithstanding 
evidence of treatment and apparent resolution of acute lower 
back injuries, the claims file contains no medical evidence 
that his preexisting disorder became more severe in-service.  
Indeed, the only medical authority to address the issue, the 
VA physician who conducted the March 1998 examination, found 
no aggravation of the in-service disorder.

Even assuming that the veteran's presumption of soundness at 
induction remains intact, there is no evidence of a causal 
link between the veteran's current lumbar degenerative disc 
disease and his period of active service.  The SMRs refer 
only to treatment and diagnoses for acute spinal injuries and 
for chronic lumbar strain, and the June 1966 private medical 
record describes a preservice back disorder expressly 
distinguishable from disc degeneration.  However, the May 
1998 examination report describes the veteran's sole current 
disorder as lumbar disc degeneration unrelated to a resolved 
in-service back disorder.  This report is not contradicted by 
other medical evidence.  The only evidence of a causal link 
between the current lumbar degenerative disc disorder and the 
veteran's period of active service is in the veteran's own 
statements.  However, because the veteran is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of the required nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between a current back disorder 
and the veteran's period of active service, the veteran's 
claim for service connection for residuals of a back injury 
is implausible and must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and to 
explanation why his current attempt fails.

The Board recognizes that the issue of entitlement to service 
connection is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied that claim on the 
merits, while the Board has concluded that it is not well 
grounded.  When an RO does not specifically address the 
question of whether a claim is well grounded, but rather, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, in this case, the veteran has not been prejudiced 
by the manner in which the Board has disposed of the claim.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

